Exhibit 10.2


AMENDMENT TO INDEPENDENT CONTRACTOR CONSULTANCY AGREEMENT
This Amendment to Independent Contractor Consultancy Agreement (the “Amendment”)
is made and entered into as of June 2, 2017 and effective March 1, 2017 (the
“Effective Date”) by and between Ross Stores, Inc. (“Company” or “Ross”) and
Norman A. Ferber, an individual (“Contractor” or “Ferber”), and amends the
Amended and Restated Independent Contractor Consultancy Agreement entered into
by the Company and Contractor effective as of January 6, 2010 and subsequently
amended effective January 30, 2012 and February 17, 2015 (collectively, the
“Agreement”) as follows:
1.
Section 2.1 of the Agreement is hereby amended by replacing the phrase
“$1,523,000” with the phrase “$1,616,000”.

2.
Section 2.3 of the Agreement is hereby amended by replacing both references
therein to the phrase “May 31, 2018” with the phrase “May 31, 2019”.

3.
Section 3.2 of the Agreement is hereby amended by inserting the following
provision at the end thereof:

“The Company will provide office space to Contractor for purposes of his
providing the services specified herein, and Contractor shall not be required to
reimburse the Company for the rental value of such office space.”
4.
Section 8.1 of the Agreement is hereby amended by replacing the phrase “May 31,
2018” with the phrase “May 31, 2019”.

5.
Except as so amended, the Agreement remains in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the first date first written above.
Company:
 
Contractor:
ROSS STORES, INC.
 
NORMAN A. FERBER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/G. Orban
 
/s/Norman A. Ferber
 
George P. Orban
 
 
 
Chairman, Compensation Committee
 
 



    





